Kaman Corporation (NASDAQ-GS: KAMN) Kaman Corporation (NASDAQ-GS: KAMN) INVESTOR PRESENTATION August 12, 2008 Slide 2 Forward-Looking Statements This presentation may contain forward-looking information relating to the company's business and prospects, including theAerospace and Industrial Distribution businesses, operating cash flow, and other matters that involve a number of uncertainties thatmay cause actual results to differ materially from expectations. Those uncertainties include, but are not limited to: 1) the successfulconclusion of competitions for government programs and thereafter contract negotiations with government authorities, both foreignand domestic; 2) political conditions in countries where the company does or intends to do business; 3) standard governmentcontract provisions permitting renegotiation of terms and termination for the convenience of the government; 4) domestic and foreigneconomic and competitive conditions in markets served by the company, particularly the defense, commercial aviation and industrialproduction markets; 5) risks associated with successful implementation and ramp up of significant new programs; 6) management'ssuccess in resolving operational issues at the Aerostructures Wichita facility; 7) successful implementation of the Deed of Settlementagreed upon with the Commonwealth of Australia, which would conclude the Australia SH-2G (A) program with a mutual release ofclaims; 8) receipt and successful execution of production orders for the JPF U.S. government contract, including the exercise of allcontract options, successful negotiation of price increases with the U.S. government, and receipt of orders from allied militaries, as allhave been assumed in connection with goodwill impairment evaluations; 9) satisfactory resolution of the company’s contract disputewith the U.S. Army procurement agency relating to the FMU-143 program; 10) continued support of the existing K-MAX helicopter fleet,including sale of existing K-MAX spare parts inventory; 11) cost growth in connection with environmental remediation activities at theBloomfield, Moosup and New Hartford, CT facilities; 12) profitable integration of acquired businesses into the company's operations;13) changes in supplier sales or vendor incentive policies; 14) the effect of price increases or decreases; 15) pension planassumptions and future contributions; 16) future levels of indebtedness and capital expenditures; 17) continued availability of rawmaterials and other commodities in adequate supplies and the effect of increased costs therefore; 18) the effects of currencyexchange rates and foreign competition on future operations; 19) changes in laws and regulations, taxes, interest rates, inflation rates,general business conditions and other factors; and 20) other risks and uncertainties set forth in the company's annual, quarterly andcurrent reports, and proxy statements. Any forward-looking information provided in thispresentation should be considered with thesefactors in mind. The company assumes no obligation to update any forward-looking statements contained in this presentation. Contact:Eric
